DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The Amendments to the Claims in the Applicant’s Preliminary Amendment, filed on 09/21/21, has been entered.
According to the Amendment, claims 1-52 were pending but have been canceled.  Claims 53-72 are newly added and pending.

Claim Objections
Claim 53 is objected to for containing a minor typographical error: “comprises-to.”  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 53-72 are rejected under § 112(b) as being indefinite for failing to particularly point and distinctly claim the subject matter regarded as the invention.  The claims are generally narrative, making it difficult to determine the scope of the claimed subject matter.  Appropriate correction is required.
Claims 53-73 are further indefinite for their repeated use of the phrases "such as," “preferably,” “the like,” and/or,” “especially,” and “in particular.”  In general, such claim language renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, such claims shall be construed as though such phrases have no limiting effect on the scope of the claim.
Claims 54-72 are further indefinite as each claim recites “wherein it comprises.”  There is insufficient antecedent basis for this term in the claim. 
More specifically, claim 53 is further indefinite for failing to list any elements making up the claimed invention.  In general, current US practice requires independent claims to set forth the elements of the claimed invention in a list.  However, claim 53 is generally narrative and thereby indefinite.  Claims 54-72 are indefinite as they depend from claim 53.
For purposes of examination, claim 53 shall be construed as a unit for the control or management of products in a plant for making such products, the control or management unit comprising: (1) an electronic processing or control means for controlling plant operations; and (2) a means for detecting or lighting a face of a product or pack, said means adapted to produce different images of the face of the product or pack.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 53 and 55-72 are rejected under § 103 as being obvious over US Pub. No. 2001/0042359 to Franzaroli (Franzaroli) in view of US Pub. No. 2015/0264319 to Wood et al. (Wood).  In regards to claim 53, Franzaroli discloses a unit for the control or management of packs, preferably for containing respective articles, especially in the form of articles of the tissue industry, preferably of paper or other material such as fabric or non-woven fabric, the articles being in the form of rolls or packages, in particular packs, packets or other containers, preferably of or for toilet paper, kitchen paper, napkins, handkerchiefs, hand and face wipes, hand towels, bedsheets and the like, or of or for rolls of material for kitchen use such as aluminum foil, plastic wrap, greaseproof paper and the like; the unit being preferably usable in a plant for making such products, the plant comprising at least one operating line (see Fig. 1 depicting a production line) including at least one upstream section(12) for making the articles, in particular in the form of a log saw for cutting rolls off respective elongate logs (¶ [0065]), and/or at least one respective packaging section(14), in particular for primary packaging, preferably in the form of a packing section where the articles or rolls are packed and preferably at least one or more further packaging sections, in particular in the form of at least one bagging section (16) where the packs are placed in bags and/or one palletizing section where the packs or bags are placed on pallets(¶ [0065]); the plant comprising a conveying section(18), or means, by which the products are transported between one section of the plant and another, in particular between the means which make the articles and the respective packaging section and/or between one packaging section and another downstream (¶ [0073]); the plant being provided with process control means (22) for controlling the functioning of the plant sections  (¶¶ [0086-0089] (describing a central control unit)); the control or management unit having respective electronic processing or control means (12’, 14’, 16’) (¶ [0083] (describing individual control units for controlling sections of the production line)). 
Although Franzaroli does not explicitly disclose detecting the face of a product or pack using one or more cameras and illuminators, such features are found in the prior art.  In fact, Wood teaches a packaging production system comprising:
one or more cameras (600a-d);
one or more corresponding illuminators (604a-d) (¶ [0067] (describing a plurality of imaging devices and strobe lights for illuminating and capturing images of products and packages along the production line); and
a means for determining one or more of the following defects: missing roll inside the pack; incorrect orientation of a roll inside the pack; defective lateral seal or lateral seal flaps detached; incorrect centering of printing on the film; defective lateral seal or presence of openings in the film or wrapper on account of film melting or folding problems; defective underside transverse seal; paper ends trapped in the sealing zone between two sealed layers of film; missing or incorrectly positioned handle on the product or pack. See ¶ [0071] (describing an analysis unit configured to detect whether a package is defective by analyzing images of the inner frame, inner wrapper, packaged products, the insert, and the outer body to determine whether the package of any portion thereof is missing, misaligned, or damaged).
Thus, it would have been obvious to modify the system of Franzaroli with the package inspection system of Wood in order to inspect packages being processed for certain defects which might occur during the packaging and assembly operations.

In regards to claim 55, Wood further discloses, or at minimum suggests, that the camera means includes a camera positioned above the means for conveying the product to be detected and, in particular, having a respective lens which is directed, that is, whose optical axis is directed, perpendicularly or substantially perpendicularly, to the product supporting and transporting surface of the corresponding conveying means and/or to the opposing face of the product or pack to be detected. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 56, Wood further discloses that the image capturing means is adapted to take snapshots of the product from below in order to capture at least one image of the underside face of the respective product or pack; and wherein the detection means for taking snapshots of the product from below comprise at least a camera, in particular a camera whose lens is directed perpendicularly, or substantially perpendicularly, to the underside surface of the product or pack. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 57, Wood further discloses that the image capturing means is adapted to take snapshots of the product from a respective side in order to capture at least one image of the corresponding lateral face of the respective product or pack; the image capturing means being, in particular, adapted to take snapshots of the product from both sides in order to capture at least one image of both lateral faces of the respective product or pack; wherein the image capturing means comprise a first and a second camera positioned on opposite sides of the product conveying means, and, in particular, whose respective lenses are directed parallel or substantially parallel to the product supporting surface of the conveying means and/or perpendicular to the corresponding lateral surface of the product or pack. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).
In regards to claim 58, Wood further discloses that the detection of a non-conforming or defective transvers seal on the pack is carried out by way of images captured by bottom camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 59, Wood further discloses that the detection, on the product or pack, of printing, in particular ornamental printing, and/or including trademarks and/or alphanumeric text, which is not correctly positioned, that is to say, which is incorrectly spaced from the edges of the pack or printing which is inclined to the corresponding face of the pack, is carried out by way of images captured by top camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 60, Wood further discloses that the detection of a paper end which is trapped between the two layers of a transverse seal of the film defining the outer wrapper of the product or pack is carried out by way of images captured by bottom camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).
In regards to claim 61, Wood further discloses that the detection of a missing roll inside the pack or the detection of an incorrectly oriented roll inside the product or pack is carried out by way of images captured by side camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 62, Wood further discloses that the detection of a non-conforming or defective lateral seal on the product or pack is carried out by way of images captured by side camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 63, Wood further discloses that the detection of the presence or correct positioning of the handle on the pack is carried out by way of images captured by side camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 64, Wood further discloses that for each product detected and analysed, an icon or drawing or any other graphical illustration is displayed on the display of the respective operator, in particular on the display of the control and management unit, to represent the state of the respective product or pack and, in particular, one or more of the following product states or conditions: product without defects or whose defectiveness is at a level considered acceptable; product defective, in particular having one or more specific types of defects or non-conformities. ¶¶ [0122], [0108-0109] (providing a user interface including a display device for displaying product-related data, such as the status or condition of a product or package on the basis of an image analysis).

In regards to claim 65, Wood further discloses that for each product detected and analysed, an icon or drawing or any other graphical illustration suitable for the purpose is displayed on the display of the respective operator, in particular on the display of the control and management unit, to represent the state of the respective product or pack and that is to say, if the product is without defects or if its defectiveness is at a level considered acceptable, an icon or drawing representing the product or pack is displayed whole, and/or if the product or pack has a respective defect or type of defect, a respective icon or drawing representing the product or pack is displayed with respective parts or sections of it indicating the respective defect or type of defect of that product or pack. ¶¶ [0122], [0108-0109] (providing a user interface including a display device for displaying product-related data, such as the status or condition of a product or package on the basis of an image analysis).

In regards to claim 66, Wood further discloses that the unit is adapted to display on the display of the respective operator, in particular on the display of the control and management unit itself, an icon or drawing an icon or drawing identifying the detection of a conformant pack, and/or an icon or drawing, identifying the detection of the presence or correct positioning of the pack handle, and/or an icon or drawing, identifying the detection of a missing roll inside the pack or the detection or an incorrectly oriented roll inside the pack, and/or an icon or drawing, identifying the detection of a lateral seal which is non-conforming or defective, and/or an icon or drawing, identifying the detection of a underside transverse seal which is nonconforming or defective, and/or an icon or drawing, identifying the detection of incorrectly positioned print, that is to say, print which is incorrectly spaced from the edges of the pack or which is inclined to the corresponding face of the pack it is applied to, and/or an icon or drawing, identifying the detection of a paper end trapped between two sealed layers of the film the pack is wrapped in. ¶¶ [0122], [0108-0109] (providing a user interface including a display device for displaying product-related data, such as the status or condition of a product package in terms of the presence or absence of inserts and identifiers as well as the alignment of these inserts and identifiers).

In regards to claim 67, Wood further discloses that the detection of a non-conforming or defective transverse seal on the product or pack is carried out by way of images captured by bottom camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 68, Wood further discloses that the detection, on the product or pack, of printing, in particular ornamental printing, and/or including trademarks and/or alphanumeric text, which is not correctly positioned, that is to say, which is incorrectly spaced from the edges of the pack or printing which is inclined to the corresponding face of the pack, is carried out by way of images captured by top camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 69, Wood further discloses that the detection of a paper end which is trapped between the two layers of a transverse seal of the film defining the outer wrapper of the product or pack is carried out by way of images captured by bottom camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 70, Wood further discloses that the detection of a missing roll inside the pack or the detection of an incorrectly oriented roil inside the product or pack is carried out by way of images captured by side camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 71, Wood further discloses that the detection of a non-conforming or defective lateral seal on the product or pack is carried out by way of images captured by side camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

In regards to claim 72, Wood further discloses that the detection of the presence or correct positioning of the handle on the pack is carried out by way of images captured by the side camera means. See ¶¶ [0067], [0085], [0131] (describing a plurality of imaging devices, each one comprising multiple cameras proximate to one another but occupying different fixed positions so as to capture images of the different sides of the products and packages on the production line).

Claim 54 is rejected under § 103 as being obvious over Franzaroli in view of Wood, supra, as applied to claim 53, and further in view of US Pub. No. 2014/0091013 to Streufert (Streufert).  In regards to claim 54, Franzaroli in view of Wood discloses all limitations of the claimed invention but for an eliminating means.
Although Franzaroli in view of Wood does not explicitly disclose this feature, such a feature is found in the prior art.  In fact, Streufert teaches a conveyor system a means for eliminating the respective products or rolls, in particular defective products or rolls. See ¶¶ [0023], [0026] (describing a reject system for rejecting product from the conveyor system if the product is determined to be somehow defective). 
Thus, it would have been obvious to modify Franzaroli in view of Wood with conveyor system of Streufert in order to remove defective products from the conveyor line. ¶ [0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655